United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 02-3838
                                ___________

Christopher Love,                      *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Larry May, Deputy Director,            *
Arkansas Department of Correction;     *        [UNPUBLISHED]
Greg Harmon, Warden, Maximum           *
Security Unit, ADC; Terry James,       *
Assistant Warden, Maximum Security *
Unit, ADC;                             *
                                       *
            Defendants,                *
                                       *
Henley, Captain, Varner Unit,          *
ADC; Culclager; Ramos;                 *
Prather, Security Officer,             *
Maximum Security Unit, ADC;            *
Willie Jackson, Inmate Hall Porter,    *
Maximum Security Unit, ADC,            *
                                       *
             Appellees.                *
                                  ___________

                       Submitted: May 2, 2003

                            Filed: May 21, 2003
                                 ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________
PER CURIAM.

       Arkansas inmate Christopher Love brought this 42 U.S.C. § 1983 action
asserting claims arising from another inmate’s attack on him. Prior to service, the
district court1 dismissed the action on the ground that Mr. Love had failed to exhaust
administrative remedies for his claims against defendants Larry May, Greg Harmon,
and Terry James.

       We agree that, because Mr. Love did not file grievances against those three
defendants, dismissal was proper. See 42 U.S.C. § 1997e(a); Porter v. Nussle, 534
U.S. 516, 524 (2002) (administrative exhaustion is prerequisite to § 1983
prison-conditions lawsuit even if administrative remedies are not plain, speedy, and
effective, and relief inmate seeks is not available); Graves v. Norris, 218 F.3d 884,
885-86 (8th Cir. 2000) (per curiam) (dismissal proper where at least some of
plaintiff’s claims were unexhausted when district court ruled). We note that under
the prison’s grievance procedure, Mr. Love can no longer timely file grievances
relating to events that occurred in 2002, and thus he cannot administratively exhaust
the claims he asserted against May, Harmon, and James.

      Accordingly, we affirm the district court’s dismissal, but we modify the
dismissal to be without prejudice, so that Mr. Love may file in the district court a
complaint that includes only his exhausted claims. We also deny Mr. Love’s pending
motion and vacate our previous order dismissing May, Harmon, and James from the
appeal.




      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of
Arkansas.
                                         -2-
A true copy.

Attest:

      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                     -3-